*867Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Denard Edward Carrington appeals the district court’s order denying his motion for declaratory judgment in his criminal case and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Carrington, No. 3:09-cr-00160-JRS-1 (E.D. Va. May 23, 2011; June 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.